Citation Nr: 0726791	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  03-35 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lung disability, to 
include residuals of a right upper lobectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from June 1980 until September 
1983.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.


FINDING OF FACT

The competent evidence does not demonstrate that a current 
lung disability is causally related to active service.


CONCLUSION OF LAW

A lung disability was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of May 2005 and May 2006 letters from the agency of original 
jurisdiction (AOJ) to the appellant.  The letters informed 
the appellant of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  The May 2006 document also instructed the veteran, 
in essence, to provide any evidence in his possession that 
pertains to his claim, as required under 38 C.F.R. § 
3.159(b)(1).  
Additionally, a May 2007 supplemental statement of the case 
informed the veteran of the law pertaining to disability 
ratings and effective dates.  

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also associated with 
the claims folder are reports of VA post service treatment 
and examination.  Moreover, while a July 2007 communication 
from the veteran noted private treatment for a lung condition 
prior to service, he noted that the physician had retired and 
did not provide any contact information.    
Under these circumstances, the Board finds that no useful 
purpose would be served in remanding this matter for further 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  

Further regarding the duty to assist, the claims file 
contains the veteran's statements in support of his claim, to 
include testimony provided at a September 2005 hearing before 
the undersigned.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
obtainable evidence not already of record.  The Board has 
also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding available evidence with 
respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The veteran is claiming entitlement to service connection for 
a lung disability, to include residuals of a right upper 
lobectomy.  Specifically, he contends that he was exposed to 
chemicals in service which resulted in his lung problems.  In 
his substantive appeal, he noted that he worked with floor 
strippers in an unventilated environment.  An earlier 
September 2002 correspondence noted in-service exposure to 
paint fumes, acetone, and other chemicals while working in a 
missile maintenance shop.  

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Again, the first question for consideration in evaluating a 
direct service connection claim is whether the competent 
evidence demonstrates a current disability.  In the present 
case, the veteran underwent a right lobectomy in April 2002.  
Additionally, a recent VA examination in April 2007 contains 
a diagnosis of chronic obstructive pulmonary disease.  
Therefore, current disability is established, and the first 
element of a service connection claim is deemed satisfied 
here.  However, as will be discussed below, the remaining 
criteria necessary to establish service connection have not 
been met.  

In considering the second element of service connection, that 
of in-service incurrence or aggravation, the Board must first 
determine whether a lung disability existed prior to the 
veteran's service.  In this regard, it is noted that a 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111.

In assessing whether the veteran was in sound condition upon 
entry to service, the veteran's service medical records have 
been reviewed.  The veteran's enlistment examination in April 
1980 revealed normal findings with respect to the lungs and 
chest.  The veteran denied asthma, shortness of breath, 
chronic cough, and other respiratory symptomatology in a 
report of medical history completed at that time.  

Because the veteran's entrance examination did not show any 
respiratory disability, the presumption of soundness is 
triggered.  Moreover, although the veteran stated at his 
September 2005 hearing that he suffered from bronchitis prior 
to his enlistment, the Board finds no clear and unmistakable 
evidence that a chronic respiratory or lung disability 
preexisted service.  Therefore, the presumption of soundness 
remains intact.  Accordingly, the appropriate question for 
consideration is whether a lung disability was incurred in 
rather than aggravated by active service.  

The service medical records do reveal treatment for chest 
pain and shortness of breath in February 1981.  The 
impression was chest wall myositis.  It was indicated that 
the veteran was a smoker.  The veteran had smoked 1 pack of 
cigarettes a day over the previous 9 years.  

The service medical records also show treatment for 
bronchitis in October 1981.  No further respiratory problems 
were noted in service, and the lungs and chest were found to 
be normal at the veteran's August 1983 separation 
examination.  

Overall, then, the service medical records do not tend to 
show that a chronic lung/respiratory disability was incurred 
in service.  Rather, those records show treatment for acute 
and transitory conditions that resolved prior to separation.  

Although the service medical records do not in themselves 
demonstrate that a lung disability was incurred during active 
duty, this does not in itself preclude a grant of service 
connection.  Indeed, service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Nevertheless, a review 
of the post-service evidence does not lead to the conclusion 
that the veteran's current respiratory disability is causally 
related to active service, for the reasons discussed below.  

The post-service medical evidence does not demonstrate any 
findings indicative of a respiratory disability until 2002.  
This is too remote from the veteran's separation from active 
duty in 1983 to be reasonably related to service.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board acknowledges a June 2003 statement written by a VA 
physician in which it was opined that the veteran's chronic 
lung disease "may have commenced with chemical exposure and 
smoking and further worsened by subsequent tuberculosis."  

Again, the veteran has indicated chemical exposure during 
service.  However, the June 2003 doctor's statement noted 
above does not state that it was at least as likely as not 
the a current respiratory disability is causally related to 
service.  Rather, the "may have commenced" language is 
speculative and equivocal.  Moreover, the opinion is of 
limited probative value because there was no indication that 
it was based on a review of the claims folder.  Additionally, 
the private doctor did not discuss the extent to which the 
veteran's smoking history impacted the etiology of his lung 
disease, further limiting the probative value of the opinion 
offered.

The record also contains an opinion offered by a VA examiner 
in April 2007.  At that time, it was concluded that it was 
less likely than not that the veteran's chronic obstructive 
pulmonary disease and emphysema were secondary to his 
military service.  Rather, it was concluded that the veteran 
developed emphysematous bullae and obstructive lung disease 
over the past 18 years since military discharge.  Because 
this opinion was offered following a review of the claims 
file and after an objective examination of the veteran, it is 
found to be highly probative.  

The veteran himself believes that his lung disease was 
incurred in service, but he has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).


ORDER

Service connection for a lung disability, to include 
residuals of a right upper lobectomy, is denied.





____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


